 54DECISIONSOF NATIONALLABOR RELATIONS BOARDPoint St.George Fisheries,Inc.andAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,Local364, AFL-CIO. Case 20-CA-4481June 26, 1969DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn September 4, 1968, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint bedismissed,assetforth in the attached TrialExaminer's Decision. Thereafter, the Charging Partyand the General Counsel filed exceptions to theTrialExaminer's Decision and supporting briefs.The Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and briefs, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.'We cannot agree with our dissenting colleaguethat the General Counsel has established, by apreponderance of the evidence on the basis of therecord as a whole, the violations alleged in thecomplaint.While it is clear that Plant ManagerDavihadgeneralknowledgeoftheunionorganizationalactivitiestakingplaceandwasopposed to them, the record also shows that beforethe employees Davi was generally equivocal, makingremarks to the effect that the employees could joinor not join the Union, it did not matter to him.Further, although there is some evidence from whichto infer that Davi had suspicions that employeesRobinett and Gerald Wallis were union advocates, itis quite clear he had no actual knowledge of the factuntilafterhe had made his decision to dischargethem.' The nub of the case, then, lies in the eventsthat transpired on the parking lot on April 4, for itwas those events that precipitated Davi's decision toterminate the alleged discriminatees.'Although we accept the credibility findings of the Trial Examiner, wedo not adopt his characterization of the testimony of one witness as"fabrication"and of another as "an outright lie."'The implication of the dissent that on April 3 Robinett and Wallis wereinterrogated specifically as to whethertheyhad signed cards is misleadingDavi's credited testimony was that, in view of the telephone call he hadreceived from Mrs. Robinett on April I in which she expressed concernabout the union representative "not leaving",he asked them"How did youmake out, boys" Robinett then volunteered,"I did not sign for the unionDavi'screditedversionof the conversationbetween him and Mrs. Robinett establishes twocrucial points. First,Mrs. Robinett corroborated herhusband's falsehood of the previous day that he hadnot signed an authorization card. Thus, with respecttoRobinett's union activities, Davi knew no morethan he did before. Second, the relationship betweenMrs.RobinettandDavi,bad to begin withaccording to Davi because of her constant prying,'was greatly exacerbated by her accusation that Daviwas spreading rumors that she was not actuallymarried to Robinett (immediately refuted by Davi)and by her further accusation that Davi had hiredtwo male employees in order to "play with their girlfriends."We do not find inherently incredible thepossibility that Davi was at that moment so fed upwithRobinett'swife that he impulsively firedRobinett and the person most closely associatedwithhim.'Nor is the General Counsel's casestrengthenedbythefactthattheallegeddiscriminateeswere seasonal workers, the seasonhad ended, and they had little, if any, prospect ofmore work to perform. Although we deem thecircumstancessurroundingthesedischargessuspicious, suspicions and conjecture may not fill theratherobvious evidentiary gap presented in theinstant case.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Board hereby orders that the complaintherein he, and it hereby is, dismissedin itsentirety.MEMBERJENKINS, concurring in part and dissentingin part:Unlike my colleagues, I would overrule the TrialExaminer and find that the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingGeraldWallis and Ernest Robinett. However, Iagree that the complaint should be dismissed as toRichardWallis and Larry Cherney, the other twoalleged discriminatees.Inmy view, the Respondent has failed toadequately rebut theprima faciecase established bythe General Counsel to the effect that the dischargesof Gerald Wallis and Robinett were attributable toRespondent'smanifest unionanimus rather thaneconomic or other considerations.The record clearly shows that Respondent's plantmanager,Joseph Davi, who was responsible for thedischarges of Wallis and Robinett on April 4, 1967,was awareof the union campaign and theirinvolvement therein. Thus, on March 29, pursuantto a report from an employeethat a union agenthad visited him at home and left union literaturebecause I had an experience once before where I lostmy lob "Wallis thensaid, "I told the union manthatIam satisfied with the way things arenow " At thatpointthe conversationconcluded'Davicredibly testifiedthatMrs Robinett called him several timesbetween Februaryand April 1967'GeraldWallislived nextdoor to theRobinettsand was frequentlydriven to and from work by them177 NLRB No. 10 POINT ST. GEORGE FISHERIES, INC.and an authorization card, Davi telephoned theUnion'sfinancialsecretary-treasurer,EverettMatzen,andproceededtoaccusehimofclandestinely attempting to organize Respondent'splant.Duringthecourseoftheensuingconversation,Davi intimated that should the Unionsucceed in its organizational attempt, he, Davi,would either discharge all the prounion employeesor simply close down his operation and locateelsewhere.Severaldayslater,onApril1,UnionRepresentative Lallatin called at the Robinett home.Robinett's wife immediately telephone Davi at hishome, informed him of Lallatin's presence, andrequested his advice. Davi replied that he did not"give a damn what the hell they do because if theywant to join they can join and if they don't want tojoin they don't have to join," but added that theyshould "just tell him to leave" When Mrs. Robinettreplied, "Supposing he won't leave?" Davi retorted,"Then just have him thrown out." Despite theaforementioned telephone conversation,Lallatin,who was not "thrown out," succeededin obtaining asigned authorization card from Robinett, as he haddone from Wallis on a like visit earlier in theafternoon.Upon reporting for workMondaymorning, April 3, Robinett and Wallis were met atthe timeclock by Davi. In response to Davi'sinquiry,Robinett andWallis denied having signedunion authorization cards or,in general,having aninterest in the Union.'Nothing further of consequence occurred untilshortly before noon on April 4, when Robinett'swife arrived at the Respondent's parking lot to pick.upRobinett for lunch.Davi approachedMrs.Robinettand inquired as to what eventuallytranspired on the evening of April 1, when Lallatinwas at the Robinett home. Mrs. Robinett informedDavi that Lallatin was an old friend, that she andher husband felt sorry for him because he wasunemployed and forced to work for the Union andin order to help him out and prove to the Unionthat he was doing his job her husband had signed apaper simply acknowledging Lallatin's visit. ShortlythereafterMrs.RobinettandDavibecameembroiledin an argumentrelative to a rumor beingcirculatedaround plant to the effect that theRobinettswere not legally married. Davi, afterdenying responsibility for the rumor and pointingout the admitted culprit, left the parking lot andsummoned both Wallis and Robinett to the frontoffice for purposes of picking up their paychecks.Prior to distributing their paychecks, without any'While thereplies,as the majority has observed,were not entirelyresponsive to Davi's question,"How did youmake out,boys?" it is clearto me thattheir answers more than satisfied Davi's curiosity as to whetherLallatin hadbeen summarily dismissed,as instructed,and, indeed, he didnot pursue his inquiry at this time. Further,Iwould view as untenable themajority's inference that concern over the union representative "notleaving"originatedwithMrs Robinett for the record shows, as notedabove,that it was Davi who introduced this subjectby flatlystating thatthey should "Just tell him to leave"55explanation of his actions in this respect, DavishowedWallisandRobinettablankunionauthorization card and asked them if they hadsigned identical cards. After receiving an affirmativereply from both men, Davi uttered an exclamationand then gave them their final paychecks.The Respondent has raised three defenses to thecomplaint,noneofwhich,inmy opinion,substantially negate theprima faciecase establishedby the General Counsel and Charging Party. First,Respondentwouldhaveusbelievethatthedischarges were attributable to Davi's perturbationwithRobinett'swife'sconstant pesteringwhichculminated in the parking lot argument. While this,standing alone, may have been a legitimate groundfor discharge of Robinett, I fail to see why suchaction on behalf of Robinett's wife should have anybearing whatsoever on Wallis' job tenure. Moreover,other than the telephone call of April 1 and theparking lot argument, the only other possibleirritating contact between Robinett's wife and Daviappears to be confined to one instance in Februarywhen Mrs. Robinett inquired about her husband'spaycheck. Two contacts in a 3-month period do notinmy opinion amount to such annoyance as towarrant discharge.Apparently realizing the weakness in its firstdefense,Respondent then claims thatWallis wasincluded along with Robinett for discharge becausehe relied on Robinett for transportation to and fromwork.However, Davi who, as noted above, madethe selection for discharge negates this defense as heacknowledged during the hearing that he was notsure how Wallis traveled to and from work, andthat such consideration did not enter into his mindat the time he effected the discharges.Lastly,Respondent defends on the ground of lackof work due to the seasonal nature of its business.Although the record substantiates the Respondent'scontention that the first 2 weeks of April constitutea period of transition, i.e., windup of crab seasonand startup of salmon season, and that the workcomplement is usually at its lowest at this time ofyear, it also shows that the Respondent usuallykeeps a skeleton force to prepare both plant andequipment for the next crop. Moreover, this year,contrarytopastyears,theRespondenthadadditional work available due to the fact that it wasmoving part of its equipment to a new building nextdoor. In addition to the foregoing, Davi againappears to contradict Respondent's contention oflack of work, when he stated that " . . . I was goingto let them work until Thursday, April 6 and thenext week."Accordingly, in view of all the foregoing,includingRespondent's evident hostility to theUnion, its shifting and inconsistent reasons for thedischarges, and particularly the credited testimonyof Plant Manager Davi, which rebuts for the mostpart the Respondent's defenses, I am constrained toconclude,contrarytomy colleagues,that 56DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's action in discharging Ernest Robinettand Gerald Wallis was predicated upon their unionaffiliation and thereby violative of Section 8(a)(3)and (1) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner:This proceeding, withallparties represented by the counsel named above, washeard by the Trial Examiner at San Francisco, California,onMarch 13-15, 1968, on complaint of the GeneralCounsel and answer of the Respondent.The complaint herein was issued on June 27, 1967, bythe Regional Director (Region 20) and was amended byan order dated February 26, 1968. The complaint wasbased on a series of charges alleging unfair labor practicesfiled as follows:(a)The initial charge was filed on April 5, 1967, byEverettA.Matzen, financial secretary-treasurer of theUnion.This charge alleged that the Company' hadviolatedSection 8(a)(1) and (3) of the Act by thedischarge of two employees named Ernest Robinett andGerald K. Wallis and by acts which interfered with andcoerced its employees.(b)A first amendedcharge wasfiled on July 10, byJohn B. Salazar, attorney for the Union. This chargealleged that the Company had violated Section 8(a)(1),(3),and (5) of the Act by: (1) the discharge of threeemployees named Robinett, Gerald K. Wallis and TerryAnderson; (2) refusing to bargain with the Union whichrepresented a majority of the Company's employees in anappropriate unit; and (3) other acts which interfered with,restrained, and coerced its employees.(c)A second amended charge was filed on September 26,by the aforementioned attorney for the Union. Thischarge alleged that the Company, since on or about April 4,had: (1) discriminated against and discharged 40 namedemployees, hereafter listed, because of their activities onbehalf of the Union; (2) since on or about June 24, hadrefused to recognize and bargain with the Union as themajoritycollective-bargainingrepresentativeoftheemployees; and (3) had violated Section 8(a)(1) by otheracts of restraint and coercion. The list of the allegedlydischarged employees attached to this charge names thefollowing:'Ernest RobinettNellieMicehkeJerryWallisMyrtle SmithTerry AndersonTillieNelsonCarol HeardMarion SorentinoLena MeltonGladys StevensonRichard WallisBillie BarberMaud WardRuby BarlichGenevieve SmithEnedina CastanonMabel SmithSara CastanonMary Paco (Pacs)Antonia Cruz'In this Decision,Point St George Fisheries,Inc , will be referred to asthe Company or the Respondent;Amalgamated Meat Cutters and ButcherWorkmen ofNorthAmerica, Local 364, AFL-CIO,as the UnionortheCharging Party;the General Counsel of the Board and his representativeat the hearing, as the General Counsel;theNationalLaborRelationsBoard,as the Board,and the Labor Management Relations Act, asamended,as the Act.All dates in this Decision are in the year 1967 unless specified otherwise.'The employees whose names are underlined have some relationship tothe ultimate issues hereinLarry CherneyJerry Jo CunninghamCecile Grace RingueJerine CunninghamRose St. ClairRuth BradleyLilliam BudmanShirley BorgnaAlicia VeloriaLeontina DeghiRosemariePozziRaylene FobbsMary MergaFrances RomeroMaria PackardRefugio VelardeAngelina DaverioGracida VelardeLillie LewisMartha VelardeThe multiplicity of charges and alleged discharges wereseverely reduced before issuance of the complaint, with theresult that the complaint, as amended, and presented forhearing allegedonly the following violations: (1) that theCompany had violated Section 8(a)(1) and (3) of the Actby the discharge of four employees; namely, Larry C.Cherney and Richard A. Wallis on March 31, and ErnestRobinett and Gerald Wallis on April 4;' and (2) thatJosephA.Davi, a supervisor of the Company, hadengaged insurveillance of employees' union activities onMay 18, and March 13; and (3) had interrogatedemployees concerning their union activities or sympathieson April 3 and 4.The Companyin itsduly filed answer admitted certainallegationsof the complaint relative to the businessoperations of the Company, the supervisory capacity ofthe aforementioned Joseph Davi and that the Union was alabor organization within themeaningof the Act. Theanswerdenied that Supervisor Davi had engaged insurveillance or the interrogation of employees and furtheralleged that the discharge of the four employees waseffected because the crab-canning seasonhad come to anend and the Company had no furtherneedfor the servicesof these men, who were seasonal employees.At thehearing,counsel for the parties were afforded afull opportunity to be heardon all issuespresented in theproceeding.Counsel introduced evidence, examined andcross-examinedwitnessesand filed briefs which have beencarefully considered.Upon the entire record in the case and from myobservation of the witnesses, I make the following findingsof fact:1.THE BUSINESSOF THE COMPANYThe pleadings and a stipulation of the parties establishthat the Company is a California corporation with placesof business in Santa Rosa and Bodega Bay, California,where it engages in the business of canning,processingand selling fish products at wholesale. During the yearprior to the issuance of the complaint, the Company, inthe course and conduct of its operations, sold and shippedproducts valued in excess of $50,000 directly to customersoutside the State of California. Upon these facts, I findthat at all times material herein the Company has been,and is, an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the pleadings and a stipulation of the parties, Ifind that Joseph A. Davi at all pertinent times was themanager of the Company's business operations, and hencean agent and supervisor of the Company within themeaning ofthe Act.'Richard A.Wallis and Gerald K. Wallis are brothers. For clarity in thisDecision, Richard Wallis will be called Richard.'The allegations of surveillance,parVI(a) and(b) of the complaint,were dismissed at the close of the General Counsel's case on motion ofRespondent on the ground of insufficient evidence POINT ST.GEORGE FISHERIES, INC.11.THE LABORORGANIZATION INVOLVEDIt is undisputed,and I find,that the Union is a labororganization within the meaning of Section2(5) of theAct.111.THE UNFAIR LABOR PRACTICESA. Undisputed FactsIt is undisputed that the Company engages in thebusiness of canning and processing fish at its cannery andfactory located at Santa Rosa,California.JosephA.Davi,previously mentioned,testified credibly,and there isno evidence to the contrary,that the nature of thisbusiness is seasonal,with the seasons established each yearby regulation of the Fish and Game Commission of theState of California.In the fiscal year 1966-67, the crabseason began on November 15, 1966,and continued untilApril 1, 1967. During this crab season,it is undisputedthat the Company employed between 20 and 25 malepersonnel and 125-135 female personnel.Davi testifiedwithout contradiction that in the weeks prior to April 1,thework force of the Company had been reduced toapproximately 20-30 women and approximately 10-12men. Davi explained that there were in the Company'semploy approximately sixmen who worked on ayear-round basis and that as the end of the crab seasonapproached he terminated the seasonal employees exceptfor a few men who were assigned the job of makingwooden boxes,which would be used in the shrimp or thesalmon season later in the year.Among the seasonalemployees thus retained were Larry C. Cherney andRichardWallis ultimately terminatedMarch 31, andRobinett and Gerald Wallis ultimately terminated April 4.It is likewise undisputed that in 1967 the salmon seasonbegan on April 15 and ended on September 13; the shrimpseason began approximately June 1 and ran until thepermitted quota of fish was caught.In the course of his testimony,Davi stated, againwithout contradiction, that as each season ended and inparticular the crab season,the large force of women whoperformed the canning operation and the force of seasonalmale employees were terminated.He stated that theseasonal employees were hired each year from severalsources.As the crab season approached,some of the menand women who lived in the area applied for work; someof the workers were furnished by the State EmploymentDepartment.Others applied for a job in the course of theyear,filling out applications which included their addressand phone number.The Effort of the Union to Recruit Members Amongthe Employees; Davi-Lallatin;Davi-MatzenJay E.Lallatin testified that he was hired by the Unionas an organizer on March 18 and was given the task oforganizing the employees of the Company.He began byinterviewing employees of the Company at their homes. Inthecourseof the interview,hegave to each anauthorization card for the Union and in some cases healso gave the employee a union pamphlet or a copy of theunion newspaper.In his testimony,Lallatin was vague asto the extent of his activities or his success in organizingthe employees.He testified that he made contact withabout 25-30 employees.When he was asked how many of57these employees signed authorization cards for the Union,he replied that he did not remember.At that point,counsel for the Union said that he would produce thesigned cards and offer them in evidence later in thehearing.This proposal seemed agreeable to all counsel,but later in the hearing counsel for the Union stated thathe had changed his mind on this subject,and wouldintroduce into evidence only the authorization cards of thefour discriminatees.These cards, which are in evidence,disclose the following sequence:(a)EmployeesRichardWallisandCherney,dischargedMarch 31,each signed a card for the Unionfour weeks later on April 25.(b) Employees Robinett and Gerald Wallis signed acard for the Union on April 1 and were dischargedthree days later on April 4.Regardless of the extent of Lallatin's efforts on behalfof the Union,it is clear that knowledge of the Union'seffortscame to the attention of Davi because thatcompany official admitted,in the course of his testimony,that on or about March 28,an employee named FrankManiscalso told him that a union organizer interviewedManiscalso at his home and left with him a blankauthorization card and a labor newspaper.According toDavi,he told Maniscalso"To go to work,don't pay anyattention to it."Also, according to Davi,he went into thefactory some 15 minutes later and found that the men,who were supposed to be making boxes,were gathered ina group around Maniscalso.He went to the group andsaid,"Frank,don't make such a fuss over nothing. Whydon't you tell the men the truth?Let's get through withthose boxes."Davi said that he kept the authorizationcard but threw the newspaper away.He also said that afew other employees voluntarily told him that a unionman had visited them at their homes.Davi denied that hequestioned any employee about their union activity oraffiliation.It is clear from the testimony of Davi that he was notinsensitive to the efforts of the Union to organize theplant.He admitted that in the latter part of May, anemployee called his attention to a man sitting in a caracross the street from the plant and obviously keeping theplant under surveillance.After watching for approximatelyan hour, Davi,accompanied by an employee, took apickup truck and drove to a spot in the street,where hecould see the man.He recognized the man as one whohad applied to Davi for a job in the month of February.'According to Davi, he told Lallatin that he could parkthere all he wanted to, but Davi didn'twant him oncompany premises.This ended this confrontation.Everett A.Matzen, financial secretary-treasurer of theUnion,testified credibly and without contradiction that onMarch 29,Davi,withwhom Matzen was acquainted,called him on the phone at the union office in Petaluma,California.Matzen testified that Davi told him to stayaway from the Company,and to tell union organizersMatteoni and Lallatin to stay away,too.Davi said thatReagan had just been elected governor,and that he wouldknock out the unions; that Davi wanted no part of theUnion and that if the Union organized,he would organizethe Latins and Negroes and they would see who was incharge.Matzen testified that his secretary took notes of somethings said,and after examining these notes testified thatDavi said that if the Union organized the plant, he (Davi)'Thisman was Jay Lallatin, previously mentioned,organizer for theUnion. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDwould retire and go to Alaska. He said that Matzen wasno longer his friend because he organized "like a snake,"behindDavi's back,usingLallatinandMatteoni; ifMatzen had wanted to organize he should have come toDavi, himself. Davi accused Matzen of sending Lallatininto the plant to get a job in February when in factLallatin was seeking to organize the plant. Davi also saidthat he would not again contribute $50 to the Union'sButcherBallProgram for the benefit of the UnionWelfare Fund.On cross-examination, Matzen said that he had knownDavi for a number of years and that Davi had made a $50contribution annually to the Ball Program. He said thatDavi reiterated the complaint that Matzen should havecome tohimabout organizing the plant and not sent otherpersons to do it. Matzen said he felt Davi had mixed upone of his organizers with one for the Teamsters, who hadalso called on Davi.6The Dischargesof Cherneyand RichardWallis onMarch 31;the Rehire of Richard WallisEmployee Larry C. Cherney testified that he was hiredfor the 1966-67 crabseason inthe latter part of Februaryand worked until he was laid off on March 31. On thatday he was not given his final check and he was told tokeep in touch with the Company and it would inform himif it had more work. A week later, Richard Wallis and hewent back to the plant to get their paychecks. They metDavi coming out of the office and they asked him fortheir checks. Davi said that the checks weren't ready atthatmoment but the girls would have them very soon.They returned about 10:30 in the morning and theyreceived their checks. Cherney testified that when he wasgivenhis check, Davi said to him, "Here is your checks,and don't come back."Cherney testified that during the month of March, priorto the day of his discharge, he had several conversationswith Davi about the Union in which Davi asked him if hehad joined the Union or if he knew of other employeeswho had joined. Cherney could not furnish any dates forthe conversations, or the names of any third persons whoheard these conversations, but he said they occurredapproximately twice a week. Cherney testified that inthese conversations he told Davi that he "didn't knowanything."Both Cherney and Richard Wallis testified that eachsigned an authorizationcard for the Union at the requestof Lallatin on April 25, approximately 4 weeks after theirdischarge.Cherney testified that on the day after he signed hiscard he went to the plant to see, "if the Company had anywork for him." He again met Davi who asked him if hehad anything to do with the Union, or if he knew anybodywho did. Cherney answered that he hadsignedanauthorization card for the Union, but that still didn't puthim in the Union. Davi did not comment on this.On cross-examination,Cherney stated that when hereceived his check, Davi told him that his employmentwas at an endand that he was not to come back. He alsoadmitted that on the last few days of his employment, thecrab had stopped coming to the plant and the men weremaking boxesand cleaningup the plant. Prior to thisdate, alarge numberof employees had been laid off.`Testimony of these incidents was permitted on the General Counsel'sclaim thattheyshowed Davi'santiunion animus.It should be noted,however, that no employee is involved in these incidentsThere were approximately 10 or 15 male employeesremaining at the plant when he was laid off. When Davitold him not to come back, Davi did not say anythingabout the Union; in fact, there was no reference to theUnion in the entire conversation. Cherney also admittedthat prior to the time that he was laid off he had made itknown around the plant that he was planning to go towork for the Forestry Service after he finished working atthe Company or he was going to enlist in the Navy andperform his military service. Davi knew of these plans.Cherney admitted that when he went back to the plantand spoke to Davi about his authorization card in lateApril that he was no longer an employee of the Company.On further cross-examination, Cherney stated that onone occasion he went back to the plant to inquire fromDavi, if Davi had received a letter from the MarineCorps, as he was trying to enlist in the Marines. Davi toldhim that the Company had received an inquiry from theMarine Corps about Cherney's employment and that hehad already filled out the questionnaire and returned it totheMarine Corps. He did not ask Davi for a job on thisoccasion.Cherney also admitted that there was an occasion inSeptember 1967, when he had an altercation with Davibecause Cherney was in the company parking lot writingdown the license numbers of employees' cars parked in thelot.Cherney admitted that he had been hired by Lallatinof the Union to perform that task. At the time Davifound him taking down the license numbers, Davi askedCherney to leave the premises and Cherney replied, "Waituntil theNational Labor Relations Board hears aboutthis."Cherney admitted he was paid $4 by Lallatin forperforming this task.Richard A. Wallis testified that he had worked for theCompany off and on since the year 1959. He usuallyworked during the crab season. In 1967 he began workingfor the Company in January and he was terminated onMarch 31. While employed he was engaged in "backing"crabs,moving boxes of crabs to and from the tables,where they were processed and doing other work of amanual type. Richard stated that on the day he was laidoff by Davi, he had no conversation with Davi about theUnion.He also said that for several days prior to histerminationhisonlytasksweremaking boxes andcleaning up. Some days previous to his termination, Davihad told those employees still on the job that he wasputting everybody on a 4-day week because the crabseason was coming to an end.On direct examination, Richard testified that he signedan authorization card for the Union on April 25 at therequest of union organizer Jay Lallatin. This was someweeks after his termination. He and Cherney met Lallatinby appointment at a local cafe and signed cards. Prior tothat time he had not been a member of the Union orengaged in any union activities. Richard said that on theSaturday, after he was laid off, he went to the office withCherney to get his final paycheck. They met Joe Davi,who told them that the checks weren't ready, so theywaited until about 10:30-11 a.m., before they went back.At that time, Davi gave them their checks and, accordingto Richard, he said, "Don't come back." Richard testifiedthatdespitethisremark by Davi, that after histermination he went back to the plant about twice a week.On a date which he could not remember in May, heencountered Davi. According to Richard, on this occasionhe went to the office and, since Davi was occupied, hewent out into the plant and started to talk to some of thegirlswho were working. Davi came out and waved his POINT ST. GEORGE FISHERIES, INC.59arms at Richard and asked him what he was looking for,and Richard replied that he was waiting to see him. Davisaid that he didn't think he was waiting to see him, thatDavi thought he had come down to the plant to hand outunion cards to the people that were working there.Richard denied that he was doing that and Davi said thathe thought he was doing that and became angry. Davifinally said, "Well, I don't want you hanging around."Richard then said, "How come, because of the Union?"And Davi replied, "Yes." Then Richard said, "You firedme because of this Union?" According to Richard, Davisaid, "Yes."With thatexchangeRichard went out to theparking lotand sat inhis car, but Davi came out and toldhim to getoff the property.On cross-examination,Richard stated that he hadworked for the Company since 1959 during the crabseason which ended usually in April or May. For manyyears he had at the end of the crab season gone to workfor the Forestry Service as a summer employee in thefirefightingcorps.He readily admitted that he hadcommunicated his intention to do this again in 1967, andin fact he had gone to work for the Forestry Service inJune 1967. He also admitted that when this job endedwith the Forestry Service in 1967, he phoned Davi andasked him for a job and Davi put him to work onDecember11.He was stillemployed at the Company atthe time he testified.Richard also said that he was a friend of employeeLarry Cherney and early in the spring of 1967 had talkedtoCherney about the desirability of Cherney's going intothe Forestry Service with him and he had agreed to helpCherney obtainsuch a position.Richard said that on theday he was terminated there were only four or five men,includingRobinett and his brother Gerald,stillworking,making boxes.The Discharge of Ernest Robinett and Gerald K.Wallis on April 4WandaRobinett,thewifeoftheabove-nameddischargee,is the principal witness of the General Counselas to these discharges.This witness is a large woman whoappears to be the dominant partner in the Robinettmarriage.Robinett is a mild-mannered man of slenderbuild and moderate height. He testified quite briefly buthiswife testified on all points of this issue.WandaRobinett testified that her husband began employmentwith the Company on January 4, and that his employmentcame to an end on April 4. He had never worked for theCompany before. Mrs. Robinett testified that she droveher husband to work each morning, picked him up andbrought himbackat lunchtime,and picked him up againat the end of the day's work.She testified that in thesecond week of March, while she was waiting to pick upher husband one evening,she had a conversation withManager Davi.She said that she was worried whether herhusband would have work so she asked Davi how muchwork there was and how long it would last.Davi said thatshe didn't have to worry, that he would try to keep herhusband on building boxes and cleaning up the plant. Onbeing prompted by another question, she said that Davisaid, "That my husband had been a good worker and hedid what he was toldand he also mentioned somethingabout Jerry Wallis being one of the oldest employees thathe had there and he knew how to back the crabs andeverything and he was a fast backer."Mrs. Robinett also testified that on a date which shecould not remember,Davi called her at her home andasked her if anybody had been to their house to talk tothem about the Union. She replied in the negative. Davithen told her to tell her husband and Jerry Wallis to be atthe plant at 6 o'clock the following morning.Mrs. Robinett testified that on Saturday, April 1, JayLallatin, the organizer for the Union, came to her homearound 11 o'clock in the morning. Mrs. Robinett toldLallatin that her husband was on the roof fixing a TVantenna.Lallatinwent outside to wait for Robinett tocome down from the roof. Mrs. Robinett went to thephone and called Davi. According to Mrs. Robinett, thefollowing conversation occurred, "I told Mr. Davi that theunionmanwas at our home and he said, `Has Ernietalked to him?"' She replied in the negative, and explainedthat her husband was on the roof. Then Davi asked, if herhusband was going to talk to the organizer and she repliedin the affirmative. Then Davi said, that if her husband"wanted a union he can join it, and if he didn't, to tellhim (the organizer) to get out of the house."On April 4, Mrs. Robinett went to the plant atnoontime, as was her custom. She testified that when shedrove into the parking lot, Davi came out to the car. Hewas quite angry. He said that "he had heard that Ernie(her husband) and Jerry (Wallis) had joined the [u]nionand he had their signed cards that they had signed and heknew that they had, and he persisted in asking her if sheknew anything about it." She said that she refused tomake any answer to Davi, but sat looking out the windowof the car.At that point, JerryWallis'brother,Richard, andLarry Cherney, both employees who had been terminatedon March 31, came on the parking lot and Davi holleredat them, that they should get off the property as they wereno longer employees. Davi went to these two men andtalked to them and then he said to Cherney, in Mrs.Robinett's presence, "Tell her in front of me what youtoldme yesterday."When Mrs. Robinett was then askedby the General Counsel what Larry said, she replied that,"it has no bearing on this case,itconcerns my husbandand myself." She said it was something personal. She didnot testify on this point. Then Davi called Jerry Wallisover and said to him, "I know you have joined the union,Ihave got your card. I know you did." Davi appearedvery angry and he said to Jerry, "I don't want the unionin here and you are fired. I don't want anything to dowith the union." Mrs. Robinett said her husband was notpresent during this conversation.On cross-examination,Mrs.Robinett admitted in awritten statement, which she gave a field examiner of theBoard, she said that during the conversation on April 4with Davi,there were present a man named Ivan Brown, aman named Keith (something),aMexican man, RichardWallis, Larry Cherney, and Jerry Wallis. She explained,on further cross-examination, that these men were in thearea and could have heard the conversation but the onlytwo actually having the conversation at the car were Daviand herself.'In the course of further cross-examination,Mrs.Robinett stated that when her husband first went to workfor the Company they had marital difficulty and she hadoccasion to phone Davi and ask about her husband'spaycheck.ErnestRobinett testified he was employed at theCompany from January 4 to April 4 as a general worker.He said he had a conversation with Davi in the middle of'These persons mentioned in the statement as "in the area"did nottestify. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary in which he asked Davi how much longer Davithought"we would be working"and Davi said he is goingto try to keep Jerry Wallis and Robinett "on steady forawhile."He further testified that he had a conversationwith Davi in the office of the Company on March 25.Presentalsowere two young lady employees, thebookkeeper and secretary.On this occasion he asked Daviabout the rumors he had heard about the Union and Davisaid that "if we wanted a union we could have it."Robinett also testified that onMarch 27,around 7:30a.m., he and Gerald Wallis met Davi at the plant andDavi askedJerryWallis if anyone had been around to seehim. Jerry replied that there had been no one to see himand Jerry then asked "Was there supposed to be?" Laterin the day, he and Jerry Wallis were with five or six otheremployees,including Frank Maniscalso.On this occasion,they were making boxes and all that the witness heard wasthatDavi said,"If you wanted a union you could haveit."Robinett identified an authorization card for the Unionand stated that he signed it onApril1,at his home at therequestofJay Lallatin,theunionorganizer.WhenLallatin reached his house that day he was on the rooffixing a TV antenna and later he came down and aftertalkingwith Lallatin signed the card. Robinett testifiedthat he had a conversation on Monday,April3, around 6p.m., with Davi.He called Davi to find out what timeJerryWallis and he were to report to work and Davi toldhim to be at work at 6 a.m., the following morning.Approximately 30 minutes later,Davi phoned him andasked him if he had signed an authorization card for theUnion.Robinett replied,"that a union man had beenthere to see him" but he did not say whether he hadsigned a card or not. Davi told him to be sure to be thereat 6 o'clock because they had a lot of crab.Robinett testified that he didn't have any conversationabout the Union with Davi on April 4, until Davi firedhim. According to Robinett,Davi came to the place wherehe was working around 11:30 a.m.,and asked him if hehad signed a union authorization card.He told Davi thathe had signed a card that showed only that a unionorganizer had been to his house to see him. Then Davisaid that as soon as Robinett was done that night he couldget out of there, or he could leave now. Robinett said, "Ifthat is the way you want it,Iwill leave now." Davi thenstarted toward the office, followed by Robinett. On theway they met Jerry Wallis who was also headed towardthe office.The two employees waited until Davi came outand gave them their checks.As hedid so, Davi said thatthemen had"better get $80 together to pay the union."Upon being asked another question,he added that Davisaid that they should"see what the union could do for usnow."On cross-examination,Robinett said that he sawLallatin on only one occasion,that being the time whenLallatin came to his house when he was fixing a TVantenna.Or. thatdate, he signed his authorization card.Robinett admitted that the only work he performed in thefinal days of his employment was the making of boxesand cleaning up for the coming salmon season.For somedays beforeApril 4,there had been no crab to beprocessed,but onApril4 there was a shipment of crab.He said that during the season the Company had about200 employees at the plant, but on April 4 there wereapproximately 10-20 making boxes and cleaning up.Gerald Kenneth Wallis also testified,giving his versionof his discharge.He testified that he had worked at theCompanyduringtwo crabseasons.InMarch 1966,toward the end of the season, Davi talked to him in thepicking room and told him that he liked his work andwould like to keep him on "all year long." However, it isundisputed thatWallis was injured in April 1966 and didnot workfor the CompanyuntilOctober of that year.Also, during part of the year he was employed by anothercompany in Santa Rosa at the job of picking prunes. Inthe 1966-67 crabseason,his job was to drive a forklift,back crabs and clean up around the plant. On or aboutMonday, March 27, he had a conversation with Davi inthepresence of Robinett. On this morning when theemployees first came to work, Davi was at the timeclockand asked him if some men had come out to his house tosee him? He answered in the negative.Wallis then wentinto the plant and talked to Frank Maniscalso and someother employees. Shortly after this the men were buildingboxes when Joe Davi came in and started yelling andscreaming at Frank, saying,"If you want the union youcan have it, and if you don't want it you don't have totake it.Wallis identified his union authorization card, which isdated April 1, and said that he signed it at the request oforganizer Jay Lallatin on that date at his home.GeraldWallis also testified that he had a conversationconcerning the Union with Davi on Monday,April 3,between the hours of 2 or 2:30 in themorning. It isundisputed that Davi's home is across the street from theplant.On this occasion, Davi asked Gerald Wallis if hehad signed a union card and Wallis replied in thenegative.Wallisexplainedthislatehour for thisconversation by saying that he and employee Jim Rogershad been sent by Davi to get a truckload of fish atBodega Bay and they had returned at that late hour.GeraldWallis also testified that on the next morning,April 4, he had another conversation with Davi about theUnion in the parking lot of the plant around 11-11:30a.m. Present at this conversation were Wanda Robinett,Davi and the witness.Wallis testified that on this occasionDavi called him to where Davi and Mrs. Robinett weretalking.Davi then asked if he had signed a union card andWallis replied that the only thing he had signed was acard that showed the union man was at his house. ThenDavi said, "I have to tell you to get your ass out of hereand don't come back." Wallis went into the plant and toldRobinett that Davi had fired him for signing a card. Afew minutes later Davi came to them,and showed them ablank union authorization card,and asked each employee,if this was the card that they signed. They answered,"Yes."Davi then went into the office and in a fewminutes came back with a check for each man and said"You'd better get $80 to pay the union because you aregoing to need it."On cross-examination,Wallis testified that he gave astatement to an investigatorof theBoardwhich statedthat on Monday, April 3, he worked at Bodega Bay withJimmy Rogers and that they returned to the plant around7:30 p.m. As they were driving a company truck, theywent to Davi's house to get the key to the garage of theplant and Davi gave themthe key.WhileRogers wasputting the truck in the garage, Davi said,"There's talkabout you signing a union card. Have you signed a card?"Wallis answered in the negative.When he was asked toexplain this discrepancy in time,the witness said that theinterviewer had asked him so many questions he didn'tknow"for sure"what he was saying,that he had beenquestioned for five hours.On further cross-examination,he said that he might have been confused or the fieldexaminer of the Board might have been confused. In POINT ST. GEORGE FISHERIES, INC.regard toWallis' testimony about Davi's conversationwith Maniscalso,Wallis admitted that his statement to thefield examiner stated that"Davi's face was red and hewas ranting and raving,partly in Italian.He was directinghis comments to Frank,who was also Italian."Wallisadmitted that he did not understand Italian and that thefinal words of Davi in English were"If you want a unionyou can have it." Wallis admitted that in the last days ofhis employment he was making boxes and cleaning uparound the plant.On the date he was discharged, there10-15 employees at the factory, of which four or five wereall-year round employees.The DefenseThe principal witness for the Company was GeneralManager Joseph A. Davi. His testimony relative to theseasonalnature of the Company'sbusiness has beenpreviously reviewed. In 1967 toward the end of March, thecrab season began to come to its normal end, so he laidoffmost of the seasonal employees,keeping a few whowere assigned the job of making wooden boxes whichwouldbe used later in the year and in cleaning up theplant.On March 31,themaking of boxes was nearlycompletedso he terminatedRichardWallis and LarryCherney onthis date because he no longer needed theirservices.Furthermore, it was the well-known practice ofRichardWallis each year to enter the Forestry Servicefirefighting corps and to serve in that corps during thespring,summer and fall months.RichardWallis had toldDavi that was his intention again in 1967. Davi also hadbeen told that Cherney wasgoingto seek employment inthe Forestry Service with RichardWallis, or failing inthat Cherney intended to enlist in the Navy and performhismilitary duty.He terminated them on March 31,because he had no further need for their services and theywere about to voluntarily leave the employ of theCompany tofollow these pursuits.Davi stated that in thecourse of their employment he had never discussed withthem their own or any other employee's union affiliationor activity; nor did he know whether or not they weremembers of the Union. He testified that they were laid offfor the same reason that the other 150 plus employees hadbeen laid off-the crab season had come to an end.Davi further testified that Robinett and Gerald Walliswere terminated on April 4, 1967, for the same reason -that their seasonal employment came to an end and theirservices were no longer required.He said that he had kepta few men on, including Robinett and Wallis,after thedischarge of the other seasonal employees for the purposeof making boxes and also to clean up the sawdust andnails and other debris on the floor where the boxes hadbeen made. Davi said that on Sunday, April 2, about 2:30p.m., he received a phone call from Wanda Robinett, whotold him that there was a union man at the Robinetthome.Then she asked Davi what should she do.According to Davi, he told her that he didn't care whatthemen did,because "if they want to join they can join,and if they don't want to join, they don't have to join.Just tell him to leave." Then Mrs. Robinett said,"Supposing he won't leave?"Then Davi said,"Then justhave him thrown out," and that was the end of theconversation.On the following morning he talked toRobinett and Jerry Wallis at the time-clock at the plant.In view of the telephone call he had received from WandaRobinett on Sunday,he asked them, "How they madeout?" In this he was referring to the fact of Mrs.Robinett's concern about the man "not leaving." Robinett61replied, "I did not sign for the union because I had anexperience before and I lost the job." Then Jerry Wallissaid, "I told the union man that I am satisfied with theway things are now." That ended the conversation.Davi testified that he never questioned any employeesabout their affiliation or union activities, but some of theemployees had come to him and said that a union manhad come to their home and left a pledge card. Oneemployee (Maniscalso)gave him a unioncard and a copyof a labor paper which had been left at Maniscalso's homeby the union organizer. He kept the union authorizationcard in his desk drawer but threw the paper away. Davialso stated that on the day that Maniscalso gave him theunion card he told him not to pay any attention to it, andManiscalso went to work. About 15 minutes later, Daviwent into the factory and no one was making any boxes.The men were congregated around Maniscalso who wastalking.He went to the group and said, "Frank, don'tmake such a fuss over nothing. Why don't you tell themen the truth? Let's get through with those boxes." Davifurther testified that on April 4, at approximately 11:30a.m.,Wanda Robinett drove into the parking lot at theplant.He went over to her and asked, "how she madeout," referring to the visit of the union organizer on theprevious day. She said that the union man was a friend ofher father's and had worked with her father on oneoccasion. Then she explained that the boys (her husbandand Jerry Wallis) felt sorry for him and signed a papershowing the Union "that this man is actually working,visiting the employees at Point St. George, trying to getthem to sign up for the union." Then Mrs. Robinett saidthat Davi had made accusations about her and Robinettnot being married. Davi told Mrs. Robinett that he hadsaid no such thing, and seeing Larry Cherney crossing theparking lot, he called Cherney to the car and said to him,"Wanda is accusing me of going around and saying thatshe and Robinett are not married," Then Cherney said,"He did not say it, I said it," meaning himself. Then Mrs.Robinett said that the only reason Davi gave Cherney andRichardWallis a job was because he was trying to playaround with their girl friends. At that point, Davi becameangry and called to Robinett and Jerry Wallis who werein the plant. He said, "Come over here. Punch your timeand I'll have the girl make out your checks." Then hewent into the office and instructed the office girl to makeout their pay to 12 o'clock and he took the checks out tothem where they were waiting on the platform. At thatpoint, they had already been discharged.While the girlwas makingout the checks, Davi went to the office andtook the pledge card that Maniscalso had given him andhe asked each man, "Did you sign one of these cards ? "They hesitated, but then replied in the affirmative.Hesaid,"Christ,isn't thereanybody that will tell the truthany more?"and he walked away.The checks wereready, so he signed them and gave them to the twoemployees.Davi denied that he had a conversation with GeraldWallis about the Union on April 3, at approximately2-2:30 a.m. Davi said that on that date Wallis and Rogerswere sent to Bodega Bay in a truck to get fish, but thatthey returned at approximately 8 p.m. The timecard ofJerryWallis,which was identified and put in evidence,shows that Wallis finished work at 8 p.m., on April 3.Mary Canavari, the timeclerk who made out the time slip,testified that both Rogers and Jerry Wallis had stated toher that hour as the time at which they finished work onthat day; the day before Wallis was discharged. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingsThe testimony of the witnesses presented by theGeneral Counsel has been set forth in the prior section ofthisDecision at considerable length because,as the trierof the facts, I have determined that much of it must berejectedasuntrueorunreliable in light ofcertainundisputedfactswhichprovideanilluminatingbackground for an examination of this testimony. Thesebasic facts with certain comment thereon are as follows:1.Upon all the evidence herein,including the testimonyof the General Counsel'switnesses,it is undisputed thatthe businessof the Companyis seasoned in nature withthe seasonal periods defined by the Fish and GameCommissionof California.2. It is undisputed that in the crab season the Companyemploysapproximately125-150seasonalfemaleemployees engaged in canning,etc.,and approximately25-30seasonalmale employees who perform unskilledmanual labor in the plant.3. It is undisputed that the four dischargees named inthis complaint were all seasonal, hourly rated employees.4. It is clear that the crab seasonin 1967 officiallyended on April 1, but prior to that date the force ofwomen employees had been terminated and only a handfulof men remained;they were assigned to making boxes andcleaning up the plant.Among this group were the fourdischargees.5.Although the Union, in its charge dated September26, claimed that 42 employees had been discriminatelydischarged, theGeneralCounsel,afterinvestigation,issued a complaint naming only these four employees.Under the circumstances,it is reasonable to conclude thattheother 150-plus seasonal terminations were effectedwithout discrimination.Thus we are faced with thequestion- what is the proof that these discharges, unlikeother discharges,are discriminatory in nature?6.An additional remarkable feature of this case is thefact that of the work force of the Company's employees ofsome 180-plus men and women,thisgroup of fouremployees, plus one wife, were theonlyemployees whotestified that the Company had committed unfair laborpractices.Withthis basic undisputed evidence in mind, we mayturn to a consideration of specific testimony.The testimony of Davi, the General Manager of theCompany, is in direct conflict with the testimony of thefour discriminatees. In their testimony the latter portrayedDavi as "hollering"and "yelling"around the plant inrage at the advent of the Union. Davi on the witness standimpressed the Trial Examiner as a positive person,but notas one who had little or no control of his temper orfeelings.As a witness, Davi testified forthrightly, withoutthe slightest hesitation,and his answers were quicklyspokenwithout apparent regard as towhether theyadvanced or retarded his side of the case,e.g., his readyadmissionthatemployeeManiscalsohad reportedvoluntarily to him that a union man had been toManiscalso'shome,or thathe had asked Robinett andGerald Wallis if they had signed a card for the Union onApril 4. Sometimes when Davi gave direct denial tospecifictestimony offered by the employees he wasindignant and spoke emphatically,but at all times he wascourteous and respectful to all counsel.Davi'smanifestcandor and his offhand,almost disinterested manner oftestifyingmade him a most persuasive witness.Davi testified that he discharged the four discriminateesbecause the crab season had come to its end and he nolonger required their services.Now let us turn to the testimony of the employees.RichardWallisandCherney:Thesemenweredischarged on March 31. The record does not disclose thatthey engaged inanyunion activities. In fact, they did notjoin the Union until they met Lallatin at a local cafe onApril 25, and after talking to him, signed a unionauthorization card. April 25 is approximately four weeksafter their discharges. It is noteworthy that at the timeeach of these men were discharged, which occurredseparately, there was no word uttered by Davi or eitherman concerning the Union.Cherney testified that on the dayafter he signed thecard,April 26, he went back to the plant to apply for ajob and Davi asked him if he had signed a card for theUnion. Cherney also testified that Davi had asked himabout his own and the union activities of other employeesin the last two weeks of his employment, but Cherneyadmitted he did not know the dates of these interrogationsand no other employee had heard them. According toCherney, he told Davi he "knew nothing." Davi deniedthat any such interrogation took place at any time. Asbetween Davi and Cherney, I credit Davi. Cherney's claimof his own union activity and Davi's interrogation isobviously an afterthought inspired by Cherney's laterpartisanship and brief employment by the Union. I deemCherney's testimony a fabrication and reject it.RichardA.Wallis admitted that on the day of hisdischarge neither he nor Davi mentioned anything aboutthe Union. Apparently, like Cherney, Richard was not aunion adherent,or did he engage inanyunion activityprior to his discharge, for he did not sign a card for theUnion until April 25, with Cherney. But, according toRichard, on an unspecified date after he signed a card, hewent back to the plant and became embroiled in a heatedargument with Davi, in which he asked Davi, "You firedme because of this union?" And Davi replied, "Yes." Thisoneword of testimony of Richard is offered as aconfession by Davi! What a handy, readymade device totransformaseasonallayoff into a discriminatorydischarge, even some months after the discharge! Thereonly one thing wrong with this testimony. The TrialExaminer would be naive indeed if he were to believe sucha patent, self-serving statement. In the light of all theevidence,Ideem thistestimony of Richard Wallis to bean outright lie.Irejectthe testimony of Cherney and Richard Wallison these points, not only because of the implausibility orpatness of their testimonies but also because of theirdemeanor and bearing on the witness stand. Both of thesemen as witnesses appeared at ease until their directexamination approached these crucial points mentionedabove, then like schoolboys, who had predetermined to tella falsehood, they hurried their recital, mumbled it, andseemed relieved once the ordeal of the falsehood was past.As between the forthright, candid,unhesitatingtestimonyof Davi and the clumsy falsifications of Cherney andRichardWallis, I must accept the testimony of Davi,which is persuasive in itself and is consistent with all thebasic facts of the case previously enumerated.Robinett and Gerald K. Wallis. The discharges of thesetwo employees again present a direct conflict oftestimony.Wanda Robinett, the principal witness for theGeneral Counsel on these discharges, testified that somedays prior to these discharges Davi telephoned her at herhome and asked if a union man had called at her home.Davi in his testimony disdainfully denied that this phoneconversation had taken place and emphatically stated that POINT ST. GEORGE FISHERIES, INC.he never phoned Mrs. Robinett, although she had phonedhim on several occasions about her husband's paycheckwhen they were having some marital troubles. Both Mrs.Robinett and Davi areinagreementthat on Saturday,April1,she phonedDavi to tell him that a unionorganizer was at the house and Davi replied that if herhusband wanted to join the Union, to join it, and if hedidn't want to join, to tell the organizer'to get out. Whencross-examined on this point, Davi said that he was athome just sitting down to see a baseball game ontelevisionwhen the call came, and he was irked by theridiculous nature of Mrs. Robinett's question as to whatshe should do if the organizer wouldn't leave the housewhen requested.As to what happened on the day of these discharges,these twowitnessesdiffer.Davi testified he asked Mrs.Robinett how she had made out, and that after receivingher answer Mrs. Robinett accused Davi of spreading afalse rumor about hermarriage.Now we may pause andask,Did this element in the conversation actually takeplace? I must conclude that it did because when she wasaskedaboutthispartoftheconversationoncross-examination,Mrs. Robinett said that this portion ofthe conversation was about "a personalmatter" and hadno bearing on the case. Davi also testified that he calledCherney to the car and Cherney accepted responsibilityfor the rumor, but when Cherney in turn was called as awitness Cherney was not asked about this incident! I deemthis important because Davi testified that at that point inthe conversation be became fed up at Mrs. Robinett'sgossipy charges and he determined to end the employmentof her husband at that moment, and didso.He alsoterminatedGeraldWallis, apparently, because the twomen rode back and forth to work together. Davi explainedhis precipitate action by saying that the men were at theend of theseason inall events, so he terminated them onthe spot.But at that point, an event occurred on which theGeneral Counsel places heavyemphasis.Davi admittedthat while the checks for themen were beingprepared hetook a blankunioncard from his desk and asked eachman if he hadsignedthe card. They answered in theaffirmative and he made the remark about telling thetruth.On these admitted facts the General Counsel arguesthat the closetime relationshipbetween the interrogationas to the card and the dischargesillustratesthat thedischarges were discriminatoryin nature.Counsel for theCompany argues that thedischargeswere effected becausethemen had reachedseason'sendand Davi was irkedwith Mrs. Robinett.As had been statedin decisionsof the Board and thecourts, inmany discharge cases the determination of63motive from a few, or obscure facts, is a difficult task, butthere are some principles which are of assistance. Ingeneral the burden of proof in an unfair labor practicecase rests on the General Counsel. InSalinasValleyBroadcasting Corporation v. N.L.R.B.,'the court pointedout that:An unlawful intent is not lightly to be inferred. Itcannot rest on remote or speculative evidence. (CitingN.L.R.B. v. Citizen-News,134 F.2d 970 (C.A. 9)) Itshould not rest upon an inference which itself rests onan inference.'Also, recently inLozano Enterprises v. N.L.R.B.,356F.2d 483 (C.A. 9); the same court cited with approval thefollowing statement fromN.L.R.B. v. McGahey,233 F.2d406 (C.A. 5):With discharge of employees a normal, lawfullegitimateexerciseoftheprerogativeoffreemanagement in a free society, the fact of dischargecreatesno presumption, nor does it furnish theinference that anillegal- not a proper - motive was itscause. An unlawful purpose is not lightly to be inferred.Inthe choice between lawful and unlawful motives, therecord taken as a wholemustpresent asubstantialbasisof believable evidence pointing toward theunlawful one.[Emphasis supplied.]Applying the principles enunciated above to thetestimony here, I must find that the totality of theevidence, which includes the testimony of Davi, which Icredit, preponderates heavily in favor of the Respondent. Ifind,therefore, that the four named employees weredischarged because theirseasonalemployment had cometo its normal end and not because they had engaged inunionor protected activities.I find further that the alleged interrogation of the fouremployees, to which the four testified, did not in factoccur. This rejected testimony I judge to be contrivance orfabrication.In his testimony Davi admitted that after he dischargedRobinett and Gerald Wallis he asked each if the employeehad signed a card for the Union, and Davi then made aremark about telling the truth. I find that this incident isan isolated incident, and that it occurred after theirseasonalemployment had been terminated and that Davi'squestion under the circumstances does not constituteinterrogation within the meaning of the Act.10For the reasons stated above, the complaint herein isdismissedin its entirety.'334 F.2d 604(C.A. 9).'See quotations from collated cases."Blue FlashExpress, Inc,109NLRB591.BeaverValleyCanningCompany vN.L.R B,332 F.2d 429 (C A. 8).